Blackburn, Judge.
The trial court granted summary judgment for the defendant in this tort action, on the grounds that the defendant constituted the statutory employer of the plaintiff. This court affirmed that grant of summary judgment, finding that the case was controlled by Wright v. M. D. Hodges Enterprises, 183 Ga. App. 632 (359 SE2d 700) (1987). Yoho v. Ringier of America, 207 Ga. App. 233 (427 SE2d 544) (1993).
However, in Yoho v. Ringier of America, 263 Ga. 338 (434 SE2d 57) (1993), the Supreme Court overruled Wright v. M. D. Hodges Enterprises, supra, held that the plaintiff was entitled to partial summary judgment on the statutory employer issue, and reversed the judgment of this court. Accordingly, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is reversed.

Judgment reversed.


McMurray, P. J., and Cooper, J., concur.